       Case 4:18-cv-06336-HSG Document 121 Filed 03/22/21 Page 1 of 5



 1   PSYCH-APPEAL, INC.
     Meiram Bendat (Cal. Bar No. 198884)
 2   8560 West Sunset Boulevard, Suite 500
     West Hollywood, CA 90069
 3   Tel: (310) 598-3690, x.101
     Fax: (888) 975-1957
 4   mbendat@psych-appeal.com

 5   ZUCKERMAN SPAEDER LLP
     D. Brian Hufford (admitted pro hac vice)
 6   Jason S. Cowart (admitted pro hac vice)
     Nell Z. Peyser (admitted pro hac vice)
 7   485 Madison Ave., 10th Floor
     New York, NY 10022
 8   Tel: (212) 704-9600
     Fax: (917) 261-5864
 9   dbhufford@zuckerman.com
     jcowart@zuckerman.com
10   npeyser@zuckerman.com

11   ZUCKERMAN SPAEDER LLP
     Andrew N. Goldfarb (Cal. Bar No. 235615)
12   Daniel K. Amzallag (admitted pro hac vice)
     1800 M Street, N.W., Suite 1000
13   Washington, D.C. 20036
     Tel: (202) 778-1800
14   Fax: (202) 822-8106
     agoldfarb@zuckerman.com
15   damzallag@zuckerman.com

16   Attorneys for Plaintiffs and the Putative Class

17   Additional Counsel located on the next page

18
                                 UNITED STATES DISTRICT COURT
19                             NORTHERN DISTRICT OF CALIFORNIA
                                      OAKLAND DIVISION
20

21   JANE SMITH and JANE ROE, on behalf            Case No. 4:18-cv-06336-HSG (KAW)
     of themselves and all others similarly
22   situated,                                     STIPULATION AND REQUEST FOR PAGE
                                                   EXTENSION AND FOR LEAVE TO FILE
23                      Plaintiffs,                ADDITIONAL EXHIBITS WITH JOINT
            v.                                     DISCOVERY LETTER
24

25   UNITED HEALTHCARE INSURANCE                   Magistrate Judge: Hon. Kandis A. Westmore
     CO. and UNITED BEHAVIORAL
26   HEALTH,

27                      Defendants.

28

                                                           STIP. AND REQUEST FOR ADD’L PAGES AND EXHIBITS
                                                                                  CASE NO. 4:18-cv-06336-HSG
       Case 4:18-cv-06336-HSG Document 121 Filed 03/22/21 Page 2 of 5



 1   CROWELL & MORING LLP
     Jennifer S. Romano (SBN 195953)
 2   Narain Kumar (SBN 195953)
     515 South Flower Street, 40th Floor
 3   Los Angeles, CA 90071
     Telephone: (213) 622-4750
 4   Facsimile: (213) 622-2690
     jromano@crowell.com
 5   nkumar@crowell.com
 6   CROWELL & MORING LLP
     Michael W. Lieberman (admitted pro hac vice)
 7   1001 Pennsylvania Avenue, N.W.
     Washington, D.C. 20004-2595
 8   Telephone: (202) 624-2500
     Facsimile: (202) 628-5116
 9   mlieberman@crowell.com
10   CROWELL & MORING LLP
     Jared L. Facher (admitted pro hac vice)
11   590 Madison Avenue, 20th Floor
     New York, NY 10022
12   Telephone: (212) 223-4000
     Facsimile: (212) 223-4134
13   jfacher@crowell.com
14   Attorneys for Defendants
15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                    STIP. AND REQUEST FOR ADD’L PAGES AND EXHIBITS
                                                                           CASE NO. 4:18-cv-06336-HSG
      Case 4:18-cv-06336-HSG Document 121 Filed 03/22/21 Page 3 of 5



 1          Pursuant to Civil Local Rule 6-2 and the Court’s March 18, 2021 Order Denying

 2   Stipulation For Briefing Schedule On Discovery Motion (ECF No. 120), the parties in the

 3   above-captioned action, by and through their respective counsel of record, hereby jointly

 4   stipulate and request as follows:

 5          WHEREAS, on March 8, 2021, Judge Gilliam issued an Amended Scheduling

 6   Order (ECF No. 118) that directs the parties to follow Your Honor’s standing orders and

 7   procedures for discovery disputes, ECF No. 118 at 2;

 8          WHEREAS, under those established procedures, the parties must submit joint

 9   letters, not to exceed five pages, and attachments are limited to exact copies of discovery

10   requests and responses;

11          WHEREAS, as noted in the parties’ stipulation (ECF No. 117) that was terminated

12   by the Amended Scheduling Order, the parties have a dispute over the applicability and

13   scope of the fiduciary exception to privilege. The parties have met and conferred

14   extensively about this issue but have been unable to resolve the dispute;

15          WHEREAS, in the Court’s March 18 Order (ECF No. 120), the Court denied the

16   parties’ request to file sequenced briefs, and stated that the parties “may request a page

17   extension and leave to attach exhibits other than those permitted by” the Court’s standing

18   order concerning joint discovery letters; and

19          WHEREAS, the parties respectfully suggest that there is good cause for a

20   departure from the established page and attachment parameters in Your Honor’s

21   procedures concerning joint discovery letters, and that additional pages and attachments

22   are necessary to fully address the issues in dispute. To streamline the motion, Plaintiffs

23   have identified to Defendants an exemplar set of documents (both redacted documents

24   and privilege log entries) that the parties will address in the joint letter. Five pages is not

25   sufficient for both sides to set out their views of the law and to explain to the Court why

26   the documents should or should not remain privileged.

27          IT IS HEREBY STIPULATED AND AGREED as follows:

28

                                                               STIP. AND REQUEST FOR ADD’L PAGES AND EXHIBITS
                                                                                      CASE NO. 4:18-cv-06336-HSG
       Case 4:18-cv-06336-HSG Document 121 Filed 03/22/21 Page 4 of 5



 1          1.      The parties will submit the privilege dispute concerning the fiduciary

 2   exception by joint discovery letter within ten (10) days of entry of an order granting this

 3   stipulation and request;

 4          2.      The joint letter may be up to twenty (20) single-spaced pages, equally

 5   divided between the parties;

 6          3.      The parties may file as attachments the documents and privilege log

 7   excerpts at issue, and other exhibits the parties contend bear on resolution of this issue,

 8   and the volume of attachments may exceed twelve (12) pages.

 9          4.      All other deadlines in this case, including those set out in the Amended

10   Scheduling Order (ECF No. 118), remain in place.

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      2
                                                             STIP. AND REQUEST FOR ADD’L PAGES AND EXHIBITS
                                                                                    CASE NO. 4:18-cv-06336-HSG
       Case 4:18-cv-06336-HSG Document 121 Filed 03/22/21 Page 5 of 5



 1   Dated: March 22, 2021
 2

 3   By: /s/ Jason S. Cowart                          By: /s/ Michael W. Lieberman

 4   Andrew N. Goldfarb (Cal. Bar No.                 Michael W. Lieberman (pro hac vice)
     235615)                                          CROWELL & MORING LLP
 5   Daniel K. Amzallag (pro hac vice)                1001 Pennsylvania Avenue, N.W.
     ZUCKERMAN SPAEDER LLP                            Washington, DC 20004
 6   1800 M Street, N.W., Suite 1000                  Tel: (202) 264-2500
     Washington, DC 20036                             Fax: (202) 628-5116
 7
     Tel: (202)778.1800                               mlieberman@crowell.com
 8   Fax: (202) 822.8106
     agoldfarb@zuckerman.com                          Jared L. Facher (pro hac vice)
 9   damzallag@zuckerman.com                          CROWELL & MORING LLP
                                                      590 Madison Avenue, 20th Floor
10   D. Brian Hufford (pro hac vice)                  New York, NY 10022
     Jason S. Cowart (pro hac vice)                   Telephone: (212) 223-4000
11   Nell Z. Peyser (pro hac vice)                    Facsimile: (212) 223-4134
     ZUCKERMAN SPAEDER LLP                            jfacher@crowell.com
12   485 Madison Ave., 10th Floor
     New York, NY 10022
13   Tel: (212) 704-9600                              Jennifer S. Romano (SBN 195953)
     Fax: (917) 261-5864                              Narain Kumar (SBN 301533)
14   dbhufford@zuckerman.com                          CROWELL & MORING LLP
     jcowart@zuckerman.com                            515 South Flower Street, 40th Floor
15   npeyser@zuckerman.com                            Los Angeles, CA 90071
                                                      Tel: (213) 622-4750
16   PSYCH-APPEAL, INC.                               Fax: (213) 622-2690
     Meiram Bendat (Cal. Bar No. 198884)              jromano@crowell.com
17   8560 West Sunset Boulevard, Suite 500
     West Hollywood, CA 90069                         nkumar@crowell.com
18   Tel: (310) 598-3690, x.101
     Fax: (888) 975-1957                              Attorneys for Defendants
19   mbendat@psych-appeal.com

20   Attorneys for Plaintiffs and the
     Putative Class
21
                                            ATTESTATION
22

23          I, Jason S. Cowart, am the ECF user whose ID and password are being used to file the
     above joint letter. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that listed
24   counsel above has concurred in this filing.

25                                                       /s/ Jason S. Cowart
                                                         Jason S. Cowart
26

27

28
                                                     3
                                                            STIP. AND REQUEST FOR ADD’L PAGES AND EXHIBITS
                                                                                   CASE NO. 4:18-cv-06336-HSG
